DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2010/0269312) in view of Myers (US 3,538,914).
Regarding claim 1, Wagner (figs. 3A-3B) discloses a zipper closure for a panel 118, the zipper closure comprising a zipper comprising: 
a chain configured to selectively interlock with an opposing chain of an opposing zipper; 
a zipper tape extending in a direction away from the chain, the zipper tape having a first surface including a third securement segment (or first securement area of tape 102) attached thereto and having a second surface opposite the first surface including a fourth securement segment (area opposite of the first securement area of tape 102) attached thereto.
Wagner fails to disclose:
a holder comprising: an attachment tab configured to attach to a panel; a first wing extending in a direction away from the attachment tab, the first wing including a first securement segment; and a second wing extending in the direction away from the attachment tab, the second wing including a second securement segment opposing the first securement segment;
wherein the fourth securement segment is engaged with the first securement segment and the third securement segment is engaged with the second engagement segment to releaseably secure the zipper to the holder.  
However, Myers teaches a holder 72 having two wings 78 and 80 each having opposing securement segments, wherein the securing segments are attached to two other securing segments of a panel 76 (fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have attached the other surface of tape 102 of Wagner, to another securement segment, as taught by Myers, for the predictable result of providing a better securement between the zipper and the panel. 


    PNG
    media_image1.png
    386
    821
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    202
    506
    media_image2.png
    Greyscale


Regarding claim 2, the modified Wagner further discloses the first and second securement segments include a first part of a two-part fastening system and the third and fourth securement segments include a second part of the two-part fastening system  (fig. 8 of Myers).
Regarding claims 3-4, the modified Wagner further discloses the first part is a plurality of mushroom hooks and the second part is a plurality of loops (fig. 8 of Myers).
Regarding claim 5, the modified Wagner further discloses the holder 72 being formed of a continuous fabric element (fig. 8 of Myers).
Regarding claim 6, the modified Wagner further discloses the holder 72 includes a continuous first securement strip, the first securement strip comprising the first and second securement segments (fig. 8 of Myers).
Regarding claim 7,  the modified Wagner further discloses first securement segment being attached to the first wing 78 and the second securement segment is attached to the second wing 80, the first securement strip including a central securement segment between the first and second securement segments (fig. 8 of Myers).  
Regarding claim 8, the modified Wagner discloses all elements of the claimed invention except for the first securement segment folding over an end of the zipper tape  
However, it would have been obvious to one of ordinary skill in the at the time the invention was filed, to have made the securement segment one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claims 9-11, the modified Wagner further discloses the second securement strip comprising the third and fourth securement segments (fig. 8 of Myers) but fails to disclose the zipper includes a continuous second securement strip;
wherein the second securement strip includes a central securement segment between the third and fourth securement segments; and
wherein the second securement strip folds over an end of the zipper tape.  
However, it would have been obvious to one of ordinary skill in the at the time the invention was filed, to have made the securement segment strips continuous, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 16, Wagner (figs. 3A-3B) discloses a zipper closure capable of being used for a flexible panel, the zipper closure 110 comprising: 
a zipper comprising: a chain configured to selectively interlock with an opposing chain of an opposing zipper; and a zipper tape extending in a direction away from the chain, the zipper tape having a third securement surface and a fourth securement surface opposite the third securement surface (see marked-up fig. 3A).
Wagner fails to disclose:
a holder configured to attach to a flexible panel, the holder including a first wing and a second wing, the first wing including a first securement surface and the second wing including a second securement surface in opposition to the first securement surface; and 
the zipper tape disposed between the first wing and the second wing of the holder such that the third securement surface is releaseably engaged with the first engagement surface and the fourth securement surface is releaseably engaged with the second engagement surface.  
However, Myers teaches a holder 72 having two wings 78 and 80 each having opposing securement segments, wherein the securing segments are attached to two other securing segments of a panel 76 (fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have attached the other surface of tape 102 of Wagner, to another securement segment, as taught by Myers, for the predictable result of providing a better securement between the zipper and the panel. 
Regarding claim 17, the modified Wagner further discloses the first and second securement segments include a first part of a two-part fastening system and the third and fourth securement segments include a second part of the two-part fastening system  (fig. 8 of Myers).
Regarding claims 18-19, the modified Wagner further discloses the first part is a plurality of mushroom hooks and the second part is a plurality of loops (fig. 8 of Myers).
Regarding claim 20, the modified Wagner further discloses the first and second wings 78, 80 fold over the zipper tape 76 such that the zipper tape is tacoed within the holder (fig. 8 of Myers).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeman (US 4,738,371) in view of Wagner (US 2010/0269312) further in view of Myers (US 3,538,914).
Regarding claim 12, Wakeman (fig.1) discloses a container capable of being used as a cargo container, the container comprising: 
a plurality of panels defining a cargo opening (opening formed when ends 16 and 18 are separated);
a curtain having a closed configuration in which the curtain closes the cargo opening and an open configuration in which an interior of the cargo container can be accessed through the cargo opening; and 
a zipper closure 46 having a closed configuration corresponding to the closed configuration of the curtain, the zipper closure 46 comprising a first zipper comprising: a first chain configured to selectively interlock with a second chain of a second zipper; 
first securement segment and the third securement segment is engaged with the second engagement segment to releaseably secure the first zipper to the first edge of the curtain.  
Wakeman fails to disclose the zipper closure 46 discussed above, comprising: 
a holder comprising:  an attachment tab attached to a first edge of the curtain;
a first wing extending in a direction away from the first edge of the curtain, the first wing including a first securement segment; and a second wing extending in the direction away from the first edge of the curtain, the second wing including a second securement segment opposing the first securement segment; and 
a first zipper tape extending in a direction away from the first chain, the first zipper tape having a first surface including a third securement segment attached thereto and having a second surface opposite the first surface including a fourth securement segment attached thereto, wherein the fourth securement segment is engaged with the first securement segment and the third securement segment is engaged with the second engagement segment to releasably secure the first sipper to the first edge of the curtain.
However, Wagner teaches a removable zipper attachable by hook and loop fasteners 116 (figs. 3A-3B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have attached the zipper of Wakeman, with a removable fastener, as taught by Wagner, for the predictable result of simple installation or replacement of the sipper as taught by Wagner in the abstract. 
Further, Myers teaches a holder 72 having two wings 78 and 80 each having opposing securement segments, wherein the securing segments are attached to two other securing segments of a panel 76 (fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have attached the zipper of the modified Wakeman, with two wings and fasteners, as taught by Myers, for the predictable result of providing a better securement between the zipper and the panel. 
Regarding claim 13, Wakeman further discloses the curtain includes a flexible panel and a side strip, the first edge extending along the flexible panel and in opposition to a second edge of the side strip (fig. 1).  
Regarding claim 14, the modified Wakeman further discloses the zipper closure comprises a second zipper including a second chain and a second zipper tape, the second chain configured to selectively interlock with the first chain of the first zipper, the second zipper tape extending in a direction away from the second chain towards the second edge of the side strip.  
Regarding claim 15, Wakeman further discloses the second zipper tape being secured to the second edge of the side strip (fig. 1).
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/           Examiner, Art Unit 3735   

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735